—Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about September 5, 1996, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed acts, which if committed by an adult, would constitute the crimes of attempted robbery in the first degree, attempted robbery in the third degree, attempted grand larceny in the fourth degree, attempted petit larceny, criminal possession of a weapon in the fourth degree, and menacing in the second degree, and placed her on probation for a period of up to 18 months, unanimously affirmed, without costs.
Notwithstanding appellant’s subsequent untimely objection, the record establishes that she consented to the one-day adjournment of the fact-finding hearing beyond the prescribed 60 day period (Family Ct Act § 340.1 [2], [4] [a]) due to the unavailability of a court reporter, thereby waiving her speedy trial claim (see, Matter of Carlos T., 187 AD2d 38, 41-42; see also, Matter of Din C., 240 AD2d 341). In any event, the adjournment was supported by good cause (see, Matter of Jamell H., 219 AD2d 531). Special circumstances (see, Family Ct *227Act § 340.1 [6]) were demonstrated concerning the second one-day adjournment where, although the presentment agency would have proceeded on the first court date, but for the unavailability of the reporter, its witness became unavailable the next day due to a medical condition (see, Matter of Carlos T., 187 AD2d 38, supra). We have considered appellant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Colabella, JJ.